Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 1 of 20 PagelD: 378

EXHIBIT N

 
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 2 of 20 PagelD: 379

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

NEWARK DIVISION
MIROSLAW WEIRZBICKI,
' CIVIL ACTION NO::
Plaintiff, | —2:19-ev-17721-BRM-SCM
VS.

: PROPOSED SECOND AMENDED
CITY OF JERSEY CITY; COMPLAINT
JERSEY CITY POLICE DEPARTMENT;
AMEER M. ALATEEK, HUMBERTO
PORTUONDO, JOSEPH N. LARKINS, |
and JOHN DOE 1-10 (their names being fictitious |
and unknown to Plaintiff,

Defendants.

Plaintiff, MIROSLAW WEIRZBICKI (“Plaintiff”) with a residence address of 1715
Stanhope Street, Borough of Queens, State of New York, by way of Complaint against the
Defendants, herein say:

INTRODUCTION
1. Plaintiff brings this action for compensatory and punitive damages under New Jersey State
for acting in a negligent, careless, reckless, and/or palpably unreasonable manner. These
negligent, careless, reckless or palpably unreasonable acts or omissions in carrying out ministerial
functions include: assault and battery, use of unlawful and excessive force, abuse of process,
failure to supervise, negligent hiring, retention, and/or supervision, and failure to adequately train.
Plaintiff also asserts a violation of rights under the Federal Constitutional rights as defendants,
under color of state law deprived Plaintiff of his First and Fourteenth Amendments. (42 U.S.C. §

1983), New Jersey State Constitution and New Jersey State Civil Rights Act (N.ILS.A. 10:6-1 et
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 3 of 20 PagelD: 380

seq.). Attorney’s fees are sought pursuant to 42 U.S.C. § 1989, and N.J.S.A. 10:6-1(f). Punitive

damages are plead pursuant to N.J.S.A. 2A:15-5, 9.

JURISDICTION AND VENUE
2. Plaintiff brings this action against Defendants to redress the deprivation of rights secured 7
to Plaintiff by the United States Constitution, 42 U.S.C. § 1983, the New Jersey Constitution, and
New Jersey State Law.
3. This court has jurisdiction over the matter in controversy pursuant to 28 U.S.C, § 1331 and
42 U.S.C. § 1983.
4, Plaintiff invokes the pendent and supplemental jurisdiction of this Court over Plaintiff's
state law claims pursuant to 28 U.S.C. § 1367 as the state law claims form part of the same case
or controversy. i
5. This Court has personal jurisdiction over the Defendants.

6. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

PARTIES
7. Plaintiff was at all times, pertinent hereto, a resident of the Borough of Queens, County of
Queens and State of New York.
8. Defendant City of Jersey City (hereinafter “JC Defendant”), is a municipality, located in
Hudson County, New Jersey with offices at 365 Summit Ave, Jersey City, New Jersey, and the
employer of the unnamed Police Officers.
9. Defendant, Jersey City Police Department (hereinafter “PD Defendant”), is a duly

constituted subdivision of JC Defendant, with offices at 280 Grove Street, Jersey City, New Jersey.
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 4 of 20 PagelD: 381

10. Ameer M. Alateek is or was a Jersey City Police Officer as of the date of the alleged
incident, September 8, 2017.
11, Humberto Portuondo is or was a Jersey City Police Officer as of the date of the alleged
incident, September 8, 2017.
12. Joseph N. Larkins is or was a Jersey City Police Officer as of the date of the alleged
incident, September 8, 2017.
13, Ameer M. Alateek, Humberto Portuondo, and Joseph N. Larkins are collectively referred
to as “Defendant Officers”.
14. All officers, unnamed, were at all times relevant herein, duly appointed and acting officers
of the police department of the City of Jersey City, Hudson County, New Jersey, acting under color
of State Law, to wit, under color of the statutes, ordinances, regulations, policies, customs and
usages of the State of New Jersey and/or the City of Jersey City, N.J.
15. Unnamed Police Officers, Defendants “John Doe 1-10” (their name being fictitious and
unknown to Plaintiff), (hereinafter “John Doe Defendants”), individually and as Police Officers,
are employees, agents and/or public officials, of the Defendants, JC Defendant and PD Defendant,
who were present at or about 500 Martin Luther King Boulevard in Jersey City, New Jersey, on
September 8, 2017.

FACTS
16. At approximately 12:00 p.m, of September 8, 2017, Plaintiff was riding his bicycle near
building situated at 500 Martin Luther King Boulevard in Jersey City, New Jersey.
17. At the same time, two uniformed Jersey City police officers, Defendant Ameer M. Alateek,
Defendant Humberto Portuondo and/or John Doe Defendants were also at near the building

situated at 500 Martin Luther King Boulevard in Jersey City, New Jersey.

 
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 5 of 20 PagelD: 382

18. Defendant Ameer M. Alateek, Defendant Humberto Portuondo and/or John Doe
Defendants sprang from their marked police vehicle, ran up behind Plaintiff and violently shoved
Plaintiff off of his bicycle causing Plaintiff to fall to the ground.

19. The then sixty-one (61) year old Plaintiff suffered from serious personal injuries as a result
of being shoved off of his bicycle as aforesaid.

20. Despite Plaintiff's obvious and immediate injuries including a swollen wrist, the
Defendants handcuffed the Plaintiff.

21. Defendant Ameer M. Alateek, Defendant Humberto Portuondo and/or John Doe
Defendants then performed an illegal search of Plaintiff by searching Plaintiffs pockets, backpack,
and cellular telephone cover and wallet.

22. At some point during the illegal search of Plaintiff, Defendant Ameer M. Alateck,
Defendant Humberto Portuondo and/or John Doe Defendants discovered that Plaintiff does not
speak English and speaks only Polish.

23. Defendant Ameer M. Alateek, Defendant Humberto Portuondo and/or John Doe
Defendants requested additional police assistance from another Jersey City police officer who
speaks Polish and this subsequent officer appeared at the scene.

24. Upon information and belief that third officer is named Joseph N. Larkins.

25. Despite Plaintiff's obvious injuries, none of the Defendant Officers and/or John Doe
Defendants called for an ambulance to assist or treat Plaintiff.

26. Atno time during the time Plaintiff was being illegally searched by the Defendant Officers
and/or John Doe Defendants, was any medical aid provided, despite the fact that Plaintiff was

physically assaulted and injured by Defendant Ameer M. Alateek and Defendant Humberto
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 6 of 20 PagelD: 383

Portuondo, there were visible signs of injury, and that this was known by all officers present at the
scene.

27, Plaintiff did not resist the assault, illegal search and seizure of his person and private
property, and he did not evade the officers in any way. The force used against him was
unnecessary, unreasonable and excessive,

28. Plaintiff was placed in imminent fear of his personal safety.

29. At all times during the events described above, PD Defendant, the Defendant Officers,
John Doe Defendants, and the JC Defendant were engaged in a joint venture.

30. At all times during the events described above, the Defendant Officers and John Doe
Defendants were police officers who were engaged within their employment as police officers of
the JC Defendant and the PD Defendant.

31. | The unnamed defendants assisted each other in performing the various actions described
and lent their physical presence and support, and the authority of their office to each other during
the said events.

32. Upon belief, the Defendant Officers and/or John Doe Defendants, acting under color of
law, failed to file any report, statement, or the like regarding the events that occurred on or about
September 8, 2017.

33. The actions of the Defendant Officers and/or John Doe Defendants, resulted in illegal,
continued abuse of process to hide the assault and battery and intentional inflection of emotional
distress upon the Plaintiff. This caused Plaintiff to be denied his constitutionally protected rights,
under both State and Federal Law, to be subject to an assault and illegal search, to be caused pain

and suffering, and otherwise endure mental and emotional stress.
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 7 of 20 PagelD: 384

34.  Asaresult, of Defendants actions, Plaintiff was denied his constitutionally protected rights,
under both State and Federal Law, was illegally searched and assaulted, was caused to sustain pain
and suffering, and otherwise endure mental and emotional distress.
35. Each of the Defendant Officers and/or John Doe Defendants acted under color of state law
in their official capacity to deprive the Plaintiff of his clearly established right to be free from
excessive force under the Fourth, Fifth, Eighth and Fourteenth Amendments to the Constitution of
the United States and by 42 U.S.C. §§1983 and 1988.
36. Plaintiff was not given any explanation for the acts of the Defendants.
37. Plaintiff sustained physical injuries as a result of mistreatment and actions.
38. As a direct and proximate result of the Defendants’ conduct as aforesaid, the Plaintiff
suffered inter alia a fractured right wrist, as well as, mental and emotional trauma; all of which
continue to this day and are permanent in nature
39. Plaintiff was placed in fear of his personal safety as a result of Defendants’ actions.
40. As a direct and proximate result of the said acts of the named and unnamed Defendants,
the Plaintiff suffered the following injuries and damages:

A. The violation of his State and Federal Constitutional and Statutory Rights to be

free of unreasonable searches and seizures, and including his rights under the

Fourth and Fourteenth Amendment to the U.S. Constitution;

w

Loss of physical liberty;
Physical pain and suffering;

Denied of Plaintiff's right of free expression;

moo Oo

Denied of Plaintiffs right of equal protection;

m4

Assault and battery resulting in permanent injury;
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 8 of 20 PagelD: 385

G. Psychological trauma, emotional distress, suffering and damage, including but
not limited to humiliation caused by the trauma of the unfounded assault and
illegal search of Plaintiff’s person and property;

H. Violation of New Jersey State Civil Rights pursuant to N.J.S.A. 10:6-1(f);

I, Punitive damages are demanded pursuant to N.J.S.A.2A:15-5.9;

J. Violation of 42 U.S.C, § 1983;

K. Attorney’s fees are sought pursuant to 42 U.S.C. § 1988;

L, Monetary damages, including economic loss.

ADDITIONAL FACTS SURROUNDING LIABILITY

41. JC Defendant is the ultimate policymaking authority for all officially-adopted policies and
procedures implemented by employees of JC Defendant, including Defendant Officers and/or all
unnamed officers as John Doe Defendants. Further, it is the entity legally responsible for the
hiring, retention, supervision, and training of employees of the PD Defendant, as well as,
administering any discipline to said employees.

42. PD Defendant has a long-standing de-facto policy of unlawful profiling as has been
acknowledged by New Jersey governors, attorneys general and the local politicians. Upon
information and belief, in the past few years alone, more than ten (10) current and former officers
at PD Defendant have been charged with corruption and/or using excessive force.

43. JC Defendant has been placed on notice that there is a pervasive and systematic pattern,
custom and practice within the PD Defendant to unlawfully stop, search, arrest and use excessive
force by rendering vicious beatings to members of the public — even those who do not resist arrest,

including innocent bystanders and those accused of minor criminal infractions — and to make great

 

 
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 9 of 20 PagelD: 386

efforts to use excessive force outside of the view of third-party witnesses, and frequently while the
person detained is subdued, restrained, or otherwise still in handcuffs.

44, False reports are rendered, and prosecutions are officially pursued against the victims of
these unconstitutional beatings and excessively forceful arrests, Finally, the internal investigations
into such allegations of excessive force are almost always a virtual whitewash, as officers of PD
Defendant are rarely, if ever, punished for such conduct even when investigations reveal conduct
that requires actions to be undertaken against the officer(s) involved to prevent such civil rights
and constitutional violations in the future.

45. Specifically, the notice to the PD Defendant of the unconstitutional conduct of its officers
and employees has occurred through notices of intent to sue, Jawsuits, internal affairs
investigations, and media reports, ye the PD Defendant fails to take any remedial action.

46, Thus, PD Defendant is also on notice of the fact that a systemic and pervasive pattern and
practice of excessive force and wrongful and unreasonably forceful arrests with exist within the
Jersey City Police Department and that members of the citizenry are the victims of these acts
committed by Jersey City Police Department officers in violation of the Fourth, Fifth, Eighth and
Fourteenth Amendments.

47. PD Defendant’s police officers, including but not limited to Defendant Officers and John
Doe Defendants, are allowed and indeed encouraged to commit these wrongful and
unconstitutional acts with impunity knowing that no discipline, much less meaningful discipline,
will follow for acts of excessive force. Such illegal conduct is ratified and condoned by PD
Defendant.

48. Defendant Officers and the John Doe Defendants are comfortable in the knowledge that

any act of excessive force that they commit will not result in discipline by PD Defendant even

 
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 10 of 20 PagelD: 387

when the act of excessive force occurs. Thus, the lack of discipline for acts of excessive force,
allowed the John Doe Defendants to wrongfully stop, search, detain and commit excessive and
unreasonable force against the Plaintiff because the John Doe Defendants knew that there would
be no official reprisals for their actions against the Plaintiff.

49. Upon information and belied, the discovery phase of this litigation will further reveal many
other instances where PD Defendant, by and through its officers and employees, has allowed,
condoned, and encouraged a systemic, ratified, and sanctioned policy of acts of excessive and
unreasonable force, wrongful stops, wrongful searches, wrongful detainment and racial profiling
only to fail to discipline personnel for such actions, much less properly supervise and train to

prevent further abuses.

COUNT I

42 U.S.C. § 1983- Against Defendant Officers and Individual Unnamed Police Officers
identified as John Doe Defendants

50. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.

51. The actions of the Defendants, including but not limited to Defendant Officers and John
Doe Defendants, under color of state law jointly, and severally deprived the Plaintiff of clearly
established and well-settled rights under the Fourth and Fourteenth Amendments to the United
States Constitution 42 U.S.C. § 1983.

52. Plaintiff was denied his liberty and property interests protected by the Due Process Clause
as a result of actions of Defendant Officers and John Doe Defendants.

53. Plaintiff was denied his rights to be free from unreasonable searches and seizures of his

person as a result of actions of Defendant Officers and John Doe Defendants.
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 11 of 20 PagelD: 388

54. Plaintiff was denied his right to be free from the use of excessive, unreasonable, and

unjustified force against his person as a result of actions of Defendant Officers and John Doe

Defendants.

55. Defendants acted maliciously and with deliberate indifference to a substantial risk of harm

to Plaintiff.

56. The actions of the Defendant Officers and John Doe Defendants shock the conscience or
otherwise offend judicial notions of fairness and are offensive to human dignity.

57. Defendants’ actions were reckless, careless and/or grossly negligent.

58. Asa direct and proximate cause of the acts and/or omission of the defendants, Plaintiff was
harmed, and denied protection from the arbitrary emencise of the powers of government and
subjected to governmental power which was used for oppression (U.S. Const. Amend. XIV, § 1;
N.J.Const.Art I§1).

59. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

60. As a further direct and proximate result, the Defendants’ willful deliberate, malicious,
reckless, careless and/or grossly negligent conduct, Plaintiff was caused to sustain injury to his
reputation, humiliation, mortification and/or embarrassment, emotional distress, suffering and

damage.

- 10 +
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 12 of 20 PagelD: 389

61. Defendants acted with callous, reckless indifferences to the constitutional rights of
Plaintiff.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive — costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT I

42 U.S.C. § 1983- Against Defendant City of Jersey City
62. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
63. JC Defendant, PD Defendant and its officials, Defendant Officers, and John Doe
Defendants acted as final policy maker at all times material hereto.
64. JC Defendant its officers, employees, and/or agents were acting under color of state law
and acted with deliberate indifference to a substantial risk of harm to Plaintiff.
65. Prior to September 8, 2017, the JC Defendant, developed and maintained policies or
customs exhibiting deliberate indifference to the constitutional rights of individuals within its
jurisdiction which caused the violation of Plaintiff's rights.
66. It was the policy and/or custom of the JC Defendant to inadequately and improperly
investigate citizens’ complaints of police misconduct and acts of misconduct were, instead,
tolerated by the City of Jersey City.
67. Asa direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent

injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same

~ Ji -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 13 of 20 PagelD: 390

and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT Ill

42 U.S.C. § 1983- Against Defendant Jersey City Police Department (“PD Defendant”)
68. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
69. The City of Jersey City, PD Defendant, its officials, Defendant Officers, and John Doe
Defendants acted as final policy maker at all times material hereto.
70. PD Defendant its officers, employees, and/or agents were acting under color of state law
and acted with deliberate indifference to a substantial risk of harm to Plaintiff.
71. Prior to September 8, 2017, the PD Defendant developed and maintained policies or
customs exhibiting deliberate indifference to the constitutional rights of individuals within its
jurisdiction which caused the violation of Plaintiff's rights.
72. It was the policy and/or custom of the PD Defendant to inadequately and improperly
investigate citizens’ complaints of police misconduct and acts of misconduct were, instead,

tolerated by the Defendant Jersey City Police Department.

- 12 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 14 of 20 PagelD: 391

73. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT IV

Violation of 42 U.S.C. §1985
Conspiracy to Violate Civil Rights

74. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.

75. The acts of the JC Defendants, as well as the PD Defendants, Defendant Officers, and John
Doe Defendants constitute a violation of the Civil Rights Act, 42 U.S.C. §1985, namely a
conspiracy to violate the civil rights of Plaintiff based on his race, ethnicity, national origin, or
other unlawful basis.

76. As a proximate result of the above-mentioned acts by Defendants, Plaintiff has been
damaged and has suffered severe emotional distress and mental anguish, as well as, deprivation of

rights under the Civil Rights laws.

-~- 13 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 15 of 20 PagelD: 392

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT V

VIOLATION OF 42 U.S.C. §1986
Failure to Prevent Violations of Civil Rights

77. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
78, The Defendants had knowledge of the discrimination/violation of constitutional rights
perpetrated on Plaintiff but neglected and failed to prevent said wrongful and illegal acts when
they had power to do so.
79. This neglect, aid and refusal to prevent or rectify is a violation of the Civil Rights Act, 42
USC. §1986.
80. Asa proximate result of the above-mentioned acts, Plaintiff has been damaged and has
suffered serious physical injury, severe emotional pain, suffering, anguish, and distress and a
deprivation of rights under the Civil Rights laws.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT VI

New Jersey Constitution and New Jersey Civil Rights Act

- 14 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 16 of 20 PagelD: 393

81. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
82. The acts of the named and unnamed Defendants under color of state law, jointly and
severally deprived the Plaintiff of his right to due process of law and to be free from unreasonable
searches and seizure (N.J. Constitution Article 1).
83. Furthermore, Plaintiff was deprived of substantive due process, equal protection rights,
privileges and immunities secured by the Constitution or Laws of the United States, or any
substantive rights, privileges and immunities secured by the Constitution or Laws of this State.
84. Defendants committed such acts or omissions to constitute governmental abuses against
the liberty or property rights of Plaintiff, said abuses shocked the conscience or otherwise offend
judicial notions of fairness.
85. Asa direct and proximate result of the willful, malicious, reckless, deliberately indifferent,
careless or grossly negligent conduct of Defendants including, the use of unreasonable and
excessive force, improper search and seizure, assault and battery, denial of medical care, Plaintiff
was injured.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT VIL

New Jersey Constitution, New Jersey Civil Rights Act
Against City of Jersey City

86. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as

if fully set forth herein at length.

- 15 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 17 of 20 PagelD: 394

87. The acts of the JC Defendants, PD Defendants, Defendant Officers, and/or John Doe
Defendants violated Plaintiffs rights and the New Jersey Constitution as well as the N.J. Civil
Rights Act.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT Vill

Assault and Battery
88. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
89. The Defendant Officers and/or the John Doe Defendants in their official capacity, acting
under color of state law, assaulted and battered the Plaintiff.
90. Additionally, the Defendant Officers and/or the John Doe Defendants, acting under color
of state law, stood by and failed to intervene or stop the assault. This was a ministerial act and a
violation of their duties to maintain and uphold statutory and constitutionally imposed duties.
91. Defendants’ action or lack of action was a substantial factor that brought about the injury,
loss and harm to the Plaintiff.
92. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of

money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,

-~ 16 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 18 of 20 PagelD: 395

and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT IX

Intentional Infliction of Emotional Distress
93. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
94. Defendants’ conduct was extreme and outrageous, was intended to produce
emotional distress, and/or was in reckless disregard of a high probability that emotional distress
would follow.
95. Plaintiff suffered extreme emotional distress and damages which were proximately
caused by Defendants’ conduct.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment
interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT X
Negligent Hiring, Supervisions and Retention
96. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as

if fully set forth herein at length.

-17 -
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 19 of 20 PagelD: 396

97, JC Defendants, its officials, PD Defendant, Chief of Police, and final policy maker,
individually, and/or in their official capacities, did so negligently, carelessly, recklessly, or
knowingly, hired, trained, or retained incompetent, unskilled, and improper persons for the
management and/or operation of the Jersey City Police Department, such that they knew or should
have known that the persons were not properly qualified to undertake the work in such a manner
as to prevent a hazardous or reasonably foreseeable risk of injury which occurred to Plaintiff.

98. JC Defendant, its officials, PD Defendant, Chief of Police and final policy maker, so
negligently gave poor and/or inadequate instructions, and/or formulation of policy, and/or failed
in its duty to review the decisions of the Jersey City Police Department, and by said wrongful acts
or omissions, to correct known improper actions.

99. Defendants failed to screen or adequately screen, train or adequately train, supervise or
adequately supervise, and/or negligently retained police officers, even though Defendants knew or
should have known the officers posed a danger to their community.

100. The negligent hiring, supervising, and retention of the Defendant Officers and/or John Doe

Defendants was the proximate cause of the injuries sustained by Plaintiff.

101. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend Jarge sums of money so as to affect a cure for the injuries

which he sustained.

- 18 -

 
Case 2:19-cv-17721-BRM-ESK Document 27-16 Filed 10/20/20 Page 20 of 20 PagelD: 397

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury of all issues so triable under the law.

DESIGNATION OF TRIAL COUNSEL
Plaintiff designates the undersigned as trial counsel.
CERTIFICATE OF SERVICE
We hereby certify that on , we electronically filed the foregoing
Complaint with the Clerk of the Court using PACER/CM/ECF. We also certify that the foregoing '
document will be served on all parties either via transmission of Notices of Electronic Filing
generated by PACER/CM/ECF or in some other authorized manner for those counsel or parties

who are not authorized to receive electronically Notices of Electronic Filing.

Respectfully submitted,

Dated:

 

Livius M. Iasz, Esq.

ILASZ & ASSOCIATES

1035 Route 46 East

Clifton, New Jersey 07013

Tel: 201-342-1103

Fax: 201-342-4799

Attorneys for Plaintiff Miroslaw Wierzbicki

- 19 -
